—Order, Supreme Court, New York County (Charles Ramos, J.), entered August 6, 1997, which to the extent appealed from as limited by plaintiffs brief, granted the motion of defendant Donna J. Gourian for summary judgment dismissing the complaint in consolidated actions 1, 3, 5 and 9, unanimously affirmed, with costs.
Since the claims in the above numbered actions were resolved in the global settlement entered among the parties in 1994, release was a viable affirmative defense, and summary judgment was properly granted. While release was not asserted as an affirmative defense in the answer, it would be permissibly asserted in an amended answer, and thus, the most efficacious course is to deem it asserted, nunc pro tunc, instead of remanding the matter for a motion for leave to amend the answer. Although CPLR 3211 (e) does deem the defense of release waived if not asserted in the answer or in a motion to dismiss, it can be raised in an amended answer in the absence *393of prejudice (see, Barrett v Kasco Constr. Co., 56 NY2d 830), inasmuch as it is not a jurisdictional defense (see, Addesso v Shemtob, 70 NY2d 689). Concur — Williams, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.